Title: To Thomas Jefferson from Gideon Granger, 15 March 1805
From: Granger, Gideon
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Genl post Office Mar: 15th. 1805
                  
                  Inclosed I transmit a Letter from Rufus Easton Esq with various other documents which relate to Louisinia. They were by him intrusted to my discretion and I presume you will not deem the perusal an Useless labor.
                  I Am, Sir, your most Affectionate friend
                  
                     Gidn Granger 
                     
                  
               